     Case 2:18-cv-02545-KHV-KGG Document 240 Filed 12/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


LAMONTE MCINTYRE, et al.,                    )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )       Case No. 2:18-cv-02545-KHV-KGG
                                             )
UNIFIED GOVERNMENT OF                        )
WYANDOTTE COUNTY AND                         )
KANSAS CITY, KS, et al.,                     )
                                             )
       Defendants.                           )
                                             )

                              PLAINTIFFS’ RULE 45 NOTICE

       Please take notice that, pursuant to Fed. R. Civ. P. 45(a)(4), Plaintiffs Lamonte McIntyre

and Rose McIntyre, by and through their counsel of record, intend to serve the subpoena duces

tecum attached hereto as Exhibit 1 upon the United States Attorney for the District of Kansas.




                                                 1
     Case 2:18-cv-02545-KHV-KGG Document 240 Filed 12/23/20 Page 2 of 2




Date: December 23, 2020            Respectfully submitted,

                                   MORGAN PILATE LLC

                                  By:       /s/ Lindsay J. Runnels
                                            Lindsay Runnels #78822
                                            Cheryl A. Pilate #14601
                                            926 Cherry Street
                                            Kansas City, MO 64106
                                            Telephone: (816) 471-6694
                                            Facsimile: (816) 472-3516
                                            cpilate@morganpilate.com

                                            Michael J. Abrams #15407
                                            William G. Beck #77974
                                            Alexander T. Brown (admitted pro hac vice)
                                            LATHROP GPM LLP
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, MO 64108
                                            (816) 292-2000
                                            (816) 292-2001 Facsimile
                                            Email: michael.abrams@lathropgpm.com

                                            Barry Scheck (admitted pro hac vice)
                                            Emma Freudenberger (admitted pro hac vice)
                                            Rick Sawyer (admitted pro hac vice)
                                            Amelia Green (admitted pro hac vice)
                                            NEUFELD SCHECK & BRUSTIN, LLP
                                            99 Hudson Street, Eighth Floor
                                            New York, NY 10013
                                            Telephone: (212) 965-9081
                                            Facsimile: (212) 965-9084
                                            emma@nsbcivilrights.com

                                            Attorneys for Plaintiffs




                                        2
